WHATLEY, Judge.
The appellant, James Jenkins, challenges the revocation of his probation in this sexual battery case. We find merit only in his contention that the trial court improperly imposed a seventeen-year sentence on his conviction for false imprisonment. Since false imprisonment is a third-degree felony punishable by a maximum of five years’ imprisonment, see sections 787.02(2) and 775.082(3)(d), Florida Statutes (1991), we remand the instant cause for resentencing as to that offense only. Jenkins’ judgments and sentences are otherwise affirmed.
Affirmed in part, reversed in part, and remanded for proceedings consistent with this opinion.
DANAHY, A.C.J., and LAZZARA, J., concur.